PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









In re Application of 
Banks et al.
Application No. 15/934,968
Filed: March 24, 2018
For: METHOD AND SYSTEM FOR ROBUST AND EXTENDED ILLUMINATION WAVEFORMS FOR DEPTH SENSING IN 3D IMAGING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 CFR 1.137(a) on November 15, 2021, to revive the above-identified application.

The petition pursuant to 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on September 12, 2019.  The issue fee was timely paid on December 12, 2019.   Accordingly, the application became abandoned on December 13, 2019.  A Notice of Abandonment was mailed on December 13, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). 

The petition does not comply with requirement (1). the petitioner has stated in the renewed petition that “a newly signed declaration with the spelling of the inventor’s name matching the original ADS” has been submitted indicating that a correction of inventorship under 37 CFR 1.48 is no longer desired and withdrawing the ADS submitted on August 14, 2021.  

However, as stated in the previous decision a review of the record indicates the request under 37 CFR 1.46 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt was mailed on January 11, 2021, it was mailed prematurely. The request under 37 CFR 1.46 included an updated application data sheet (ADS). When an ADS is provided in a patent application, the ADS becomes part of the application.

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the amendment to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.   

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Paula Britton at 571-272-1556.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).